Matter of Best v Schwartz (2016 NY Slip Op 04934)





Matter of Best v Schwartz


2016 NY Slip Op 04934


Decided on June 22, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 22, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
L. PRISCILLA HALL
LEONARD B. AUSTIN
BETSY BARROS, JJ.


2016-04024	DECISION, ORDER & JUDGMENT

[*1]In the Matter of Hilary Best, petitioner, 
vBarry A. Schwartz, etc., et al., respondents.


Hilary Best, Forest Hills, NY, petitioner pro se.
Eric T. Schneiderman, Attorney General, New York, NY (Charles F. Sanders of counsel), for respondent Barry A. Schwartz.
Richard A. Brown, District Attorney, Kew Gardens, NY (Danielle M. O'Boyle of counsel), respondent pro se.

Proceeding pursuant to CPLR article 78 in the nature of prohibition to prohibit the prosecution of the petitioner in a criminal action entitled People v Best , commenced in the Supreme Court, Queens County, under Indictment No. 768/14, and application by the petitioner for poor person relief.
ORDERED that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022(b) is waived, and the application is otherwise denied; and it is further,            
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements. 
"Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court—in cases where judicial authority is challenged—acts or threatens to act either without jurisdiction or in excess of its authorized powers" (Matter of Holtzman v Goldman , 71 NY2d 564, 569; see Matter of Rush v Mordue , 68 NY2d 348, 352).  The petitioner has failed to demonstrate a clear legal right to the relief sought.
LEVENTHAL, J.P., HALL, AUSTIN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court